Citation Nr: 1728281	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-41 352	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico

  
THE ISSUES

1.  Entitlement to a compensable disability rating for otitis media prior to November 28, 2011, and in excess of 10 percent thereafter.

2.  Entitlement to a compensable disability rating for right ear hearing loss disability prior to November 28, 2011, and a disability rating in excess of 10 percent for bilateral hearing loss thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966, to include service in Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from RO decisions of July 2008 and February 2012.  In February 2012, the RO granted a 10 percent disability rating for otitis media, effective November 28, 2011.  In the same decision, the RO granted service connection for a left ear hearing loss disability, with a disability rating for bilateral hearing loss of 10 percent, effective November 28, 2011.

The Board remanded the case in May 2013 and again in March 2016 for additional evidentiary development.  Such development having been fully and satisfactorily accomplished, the matter has been returned to the Board for further appellate action.

The Veteran has recently filed claims for entitlement to service connection for gastroesophageal reflux disease and for depression.  The RO appears to be actively developing evidence to support these claims, so the Board merely notes the new claims, rather than formally referring them for further action.  38 C.F.R. § 19.9(b) (2016).

The Board considered whether an inferred request for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reflects that the Veteran has been retired for approximately 17 years, and neither the Veteran nor the evidence raise the issue that he may be unemployable on account of his service-connected otitis media or right ear hearing loss.  Accordingly, a TDIU request as concerning these disabilities has not been inferred.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  See, too, Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (requiring cogent evidence of unemployability).


FINDINGS OF FACT

1.  The Veteran has experienced active chronic suppurative otitis media throughout the entire appeal period, and separate disability ratings are currently in effect for hearing impairment, tinnitus, and vertigo, and the Veteran has no other associated impairment.

2.  Considering all of the factors involved in the Veteran's hearing loss disability picture, his hearing loss impairment is more nearly analogous to the criteria for a 10 percent disability rating.  


CONCLUSIONS OF LAW

1.  Since the beginning of the claim, a maximum 10 percent disability rating for chronic suppurative otitis media is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2016).

2.  A disability rating greater than 10 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the Veteran experienced a severe right ear infection along with tonsillitis when he was in Vietnam.  He underwent a tonsillectomy and a right radical mastoidectomy in Japan in June 1966.  However, his hearing acuity remained poor after the surgery, so he was deemed unfit for service, sent home to the United States, and discharged.  Service connection for chronic nonsuppurative otitis media was granted effective in October 1967.  Service connection for right ear hearing loss was subsequently granted effective in August 1972.  

The Board denied compensable disability ratings for otitis media and right ear hearing loss in December 2006.  The Veteran did not appeal this denial to the United States Court of Appeals for Veterans Claims; therefore the Board's 2006 decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Veteran filed the claim which led to this appeal in May 2008.  

Thus, these noncompensable disability ratings remained in effect until February 2012, when the RO granted service connection for left ear hearing loss along with a 10 percent disability rating for otitis media, both effective November 28, 2011.  As hearing loss in both ears was then service-connected, the RO assigned a disability rating for bilateral hearing loss of 10 percent in the same decision, also effective November 28, 2011.  The Veteran has continued his appeal as to the entire time period at issue.  

Duties to notify and assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question. 38 C.F.R. § 4.10.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

	Otitis media

Diagnostic Code 6200 provides that chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), is evaluated at a maximum 10 percent level during suppuration, or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  A note to Diagnostic Code 6200 provides for separate evaluations for hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  In the Veteran's case, separate disability ratings have been awarded for tinnitus and vertigo related to his otitis media and hearing loss.

VA treatment records throughout the appeal period show that the Veteran has had multiple ear infections during this time.  He uses ear drops regularly, and has regular specialty ear appointments.  Careful review of his medical treatment records reflects that he experiences right ear infections approximately three or four times a year, which require antibiotic treatment.  The diagnosis he has carried throughout the appeal period is that of right chronic suppurative otitis media with a perforated and/or retracted right tympanic membrane.

During a June 2008 VA examination, the examiner noted that the Veteran's right tympanic membrane was acutely retracted, and he had no tympanum in the right ear.  The left ear was normal.  There was no active infection in either ear at that time.  The examiner rendered a diagnosis of right chronic nonsuppurative otitis media.

A June 2008 VA examination report shows the Veteran complained of occasional dull pain in both ears, along with ringing in his ears.  The examiner described the Veteran has having a post-tympanoplasty status in his right ear and a mildly retracted tympanic membrane in his left ear.  

The report of a November 2011 VA examination shows that the Veteran complained of right ear pain, a burning and itching sensation, with "almost constant yellowish secretions through the right ear.  He was taking over the counter medications and continuous corticosporin otic drops.  Upon examination, there were abundant yellowish/whitish secretions in the right ear canal.  It is this report upon which the RO based the grant of a 10 percent disability rating for otitis media.  

In March 2014, the Veteran had otorrhea.  Upon visualization of the right ear canal, there was a minimal amount of secretion but inflammatory changes in the middle ear.  He was given medication.  The diagnosis was of right chronic suppurative otitis media with tympanic membrane perforation.

In August 2014, the Veteran again had otorrhea of the right ear, and was treated with antibiotics.  The right ear can had secretions in the canal.  A subsequent August 2014 culture of the right ear canal revealed no bacteria.  The right ear canal was clear upon visualization.  The physician continued the diagnosis of right chronic otitis media.  In November 2014, several episodes of right otorrhea were noted.  Upon examination, secretions in the right ear canal were noted.  The treating physician diagnosed right chronic suppurative otitis media and prescribed antibiotics.  December 2014 ENT consultation report shows the Veteran continued to use ear drops as recommended.  Upon examination, the right ear drum was retracted, with no secretions.

A March 2015 computerized axial tomography study revealed right mastoid granulation tissue.  An April 2015 ENT visit reflects a history of a couple of episodes of clear otorrhea in his right ear since his last ENT visit.  Upon examination, the ear was dry.  The diagnosis again was of right chronic suppurative otitis media.

In June 2015, the Veteran was treated for right otitis.  A July 2015 hearing aid visit reflects that the Veteran was instructed to use his right hearing aid only when the right ear was not draining and medical clearance had been given.  In February 2016, the Veteran went to primary care with otorrhea and secretions in his right ear canal.  He was again given antibiotics.  

The report of a March 2016 specialty ear, nose, and throat visit shows that the Veteran had a dry ear without secretions, but that the right tympanic membrane perforation was without change.  The diagnosis was of right chronic suppurative otitis media, and sensorineural hearing loss.

The Veteran underwent another VA examination for compensation purposes in October 2016.  The examiner noted that the Veteran required continuous medication for right suppurative otitis media, consisting of ear drops and antibiotics.  The examiner identified a right perforated tympanic membrane as a residual of the 1966 mastoidectomy, and noted that the right ear canal was moist.  

The Veteran was treated with antibiotics and ear drops each year from 2008 through 2016 for recurrent infections, described as suppurative otitis.  Although we have summarized these events for this decision, those particular medical visits summarized above accurately reflect the recurring ear infections the Veteran had in his right ear throughout the appeal period.  

It is unclear upon review of the entire record why the RO chose the effective date of November 2011 for the grant of a 10 percent disability rating under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6200.  Although the report of the November 2011 VA examination provides a nice summary of the Veteran's right ear condition, careful review of his medical records, and indeed the earlier VA examination reports, demonstrates that the Veteran had been experiencing chronic suppurative otitis media, with frequent infections throughout the appeal period.  Diagnostic Code 6200 provides a 10 percent rating in this situation.  As the Veteran's situation had not changed since he filed the 2008 claim for an increased disability rating, the Board holds that the evidence supports an award of a 10 percent disability rating throughout the appeal period.  Because 10 percent is the highest schedular rating provided for otitis media, no higher rating is provided.

In implementing this grant, the Board refers the RO to the provisions of 38 C.F.R. § 3.400(o)(2).

Diagnostic Code 6200 also provides that other impairment related to the otitis media, such as hearing impairment, labyrinthitis, tinnitus, facial nerve paralysis, or bone loss, shall be rated separately.  In this case, separate disability ratings are in effect for hearing impairment, tinnitus, and vertigo.  There is no indication or allegation that the Veteran has any other impairment related to his service-connected otitis media.

      Hearing loss disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. §§ 4.85, 4.87.

When impaired hearing is service-connected in only one ear, as was the Veteran's case prior to November 28, 2011, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.

Due to the infection during service, the Veteran's right ear hearing loss is of a mixed nature:  i.e. part conductive hearing loss and part sensorineural in etiology.  Review of the Veteran's VA treatment records shows that he has been wearing VA-provided hearing aids throughout the appeal period.  

The Veteran contends that his hearing loss negatively impacts his ability to communicate with family members and others.

In January 2008, the Veteran's hearing acuity was tested following a November 2007 ear infection.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
65
65
LEFT
35
40
45
45
45

Speech recognition ability was not tested according to the format used in VA audiological examinations for purposes of compensation, but the treating audiologist tested his speech reception thresholds in decibels.  The speech reception threshold in his right ear was 70 decibels, and in his left ear was 30 decibels.  The audiologist was unable to obtain a seal in either ear for an immittance test.  The diagnosis was of moderately-severe to severe, mixed hearing loss, with severe loss for communication purposes in the right ear.  There was mild to moderate sensorineural hearing loss with mild loss for communication purposes in the left ear.

In June 2008, the Veteran was provided with a VA examination for purposes of compensation, and during such, underwent an audiogram.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
60
60
60
LEFT
35
40
45
45
45

The puretone averages were 62.5 in the right ear and 43.75 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.  The examiner rendered a diagnosis of mixed moderate to severe hearing loss in the right ear, and of mild to moderate sensorineural hearing loss in the left ear.  The examiner also noted right ear middle ear dysfunction, and normal middle ear functioning in the left ear.  Plugging these numbers into Table VI and Table VII yields roman numerals of III and I, which equates to a noncompensable disability rating.  

A VA examination in July 2009 yielded the following pure tone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
55
60
60
LEFT
35
40
45
50
45

The puretone averages were 60 in the right ear and 45 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.  The examiner rendered a diagnosis of mixed right ear hearing loss with abnormal middle ear function and sensorineural left ear hearing loss with normal middle ear function.  Applying these results to Table VI and Table VII again yields roman numerals of III and I, which equates to a noncompensable disability rating.  

The Veteran was given another VA audiometric examination in December 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
65
65
65
LEFT
30
35
40
40
30

The puretone averages were 66 in the right ear and 36 in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 96 percent in the left ear.  The examiner rendered a diagnosis of mixed right ear hearing loss and sensorineural left ear hearing loss.  Applying these results to Table VI and Table VII again yields roman numerals of III and I, which equates to a noncompensable disability rating.  

The Veteran's hearing acuity was again tested in May 2016 because he complained of progressively decreasing hearing with no significant benefit from his hearing aids.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
60
70
65
LEFT
25
40
40
50
40

The speech reception threshold in his right ear was 60 decibels, and in his left ear was 35 decibels.  His word recognition was tested as well, with 88 percent in the right ear and 96 percent in the left era.  He was experiencing ear drainage in his right ear.  Applying these results to Table VI and Table VII again yields roman numerals of III and I, which equates to a noncompensable disability rating.  

Pursuant to the Board's recent remand, the Veteran underwent another VA examination for compensation purposes in October 2016.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
70
65
LEFT
25
35
40
30
25

The puretone averages were 65 in the right ear and 33 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  Plugging these numbers into Table VI and Table VII yields roman numerals of II and I, which equates to a noncompensable disability rating.  

The October 2016 examiner determined that acoustic immittance was abnormal in the right ear but normal in the left era, and that he had abnormal acoustic reflexes in both ears.  The examiner opined that the Veteran's hearing loss was so significant as to impact the ordinary conditions of his daily life, including his ability to work.  Again the diagnosis was of mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  

Initially, the Board observes that the Veteran has had a hearing loss in both ears by VA definition throughout the appeal period.  38 C.F.R. § 3.385.  His own primary care providers have identified bilateral hearing loss as well.  Because he filed the claim for an increased rating in May 2008, the proper effective date for service-connecting his left ear impairment should be May 2008.  

As a practical matter, the Veteran has never met the criteria for a compensable disability rating according to 38 C.F.R. § 4.85, although his hearing loss level has hovered right on the edge of being compensable throughout the time period at issue.  The Board notes that he has worn hearing aids throughout the time period at issue as well, and that his hearing evaluators have consistently indicated that his hearing loss is severe enough to interfere with his daily functioning.  The Board also observes that the record shows he cannot wear his right ear hearing aid during an ear infection, which causes additional impairment and disability not present in the case of hearing loss alone.  In light of all these considerations, the Board holds that the currently-assigned 10 percent disability rating will not be disturbed.  Viewing the evidence altogether indicates that the Veteran's particular situation, with hearing loss complicated by the ongoing ear infections and perforated right tympanic membrane, reasonably tips the balance to be equivalent to a 10 percent disability rating for bilateral hearing loss.  

Therefore, the Board holds that the preponderance of the evidence is against the award of a disability rating greater than 10 percent for bilateral hearing loss.  

Extra-schedular consideration

With regard to the hearing loss disability addressed above, the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech; and Martinak v. Nicholson, 21 Vet. App. 447 (2007), does not impose a general requirement on the Board to engage in extraschedular analysis in all hearing loss rating cases.  With regard to the otitis media, the Board notes that the Veteran has been separately service-connected and rated for disability arising from all manifestations and secondary effects of the otitis media, which are not specifically addressed in the rating criteria, including tinnitus and vertigo.

In written argument of May 2017, the Veteran's representative mentions the legal standards governing the award of extra-schedular compensation.  The representative does not, however, argue that the Veteran has an exceptional disability picture and does not identify any particular evidence tending to show that the Veteran has an exceptional disability picture.  Because the representative has not argued the rating schedule is inadequate to compensate the Veteran for his hearing loss and otitis media, and because the Board has found above that the schedular criteria do adequately address the level of severity and symptomatology of the Veteran's service-connected disabilities; the Board holds that the question of an extra-schedular rating has not in fact, been reasonably raised.  Therefore, we will not undertake an extra-schedular analysis or a referral of the question under the provisions of 38 C.F.R. § 3.321 herein.  

In short, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."    

ORDER

Since the beginning of the claim, a 10 percent disability rating for chronic suppurative otitis media is granted, subject to the laws and regulations governing the award of monetary benefits.

A disability rating in excess of 10 percent for bilateral hearing loss is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


